Opinion by
Trexler, J.,
The only error alleged is that the court should have directed a verdict for the defendant. The testimony of the witnesses in this case is contradictory. A reading of it, however, shows that there was enough to sustain the Verdict for the plaintiff. Taking the plaintiff’s version of the affair he was driving a milk wagon eastward in the car track on Norris street on which there was a single-track trolley, road... He was approaching Trenton avenue, a cross street upon which there are five railroad tracks crossing Norris street at right angles. Plaintiff saw defendant’s car approaching aboiit "thirty yards away, just crossing Trenton avenue. The conductor was standing in the center of Trenton avenue, having run ahead of the car to see whether the railroad tracks were clear. When the car came up he boarded it and it at once started at full speed.. Plaintiff commenced to leave the trolley tracks about twenty yards from Trenton avenue, but some escaping steam caused his horse to shy and brought the team *636back to the, car tracks and before he cleared the tracks the car came along and struck the hind wheel of his wagon, causing the injury for which suit is brought.
This certainly, does not present a case, so clear that it can be ruled as a matter of law: Iseminger v. York Haven Water and Power Company, 206 Pa. 591; Edsberg v. Baldwin Locomotive Works, 240 Pa. 614. It was riot negligence per se for the plaintiff to be upon the tracks. The driver of the wagon is required under our decisions to .yield .the tracks promptly to an approaching car but he is not a trespasser because he is upon the track. He only becomes one if, after notice, he negligently remains there: Thatcher v. Central Traction Co., 166 Pa. 66. Whether he exercised proper care under the circumstances or negligently remained upon the car track after he saw the approaching car was for the jury, and if they found he was not negligent the question then remained for them to decide whether the motorman.for the defendant saw, or should have seen the plaintiff attempting to get out of the way of the car and exercised such watchful care as was required, or negligently propelled his car and thus caused the injury to the plaintiff. The jury decided that the defendant was negligent and that the plaintiff was not negligent. The charge of the trial judge presented the matter fairly and the verdict should not be disturbed.
The assignments of error are overruled and the appeal is dismissed, at the cost of the appellant.